United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURIIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-23090 CARROLLTON BANCORP (Exact name of registrant as specified in its charter) MARYLAND 52-1660951 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7151 Columbia Gateway Drive, Suite A, Columbia, Maryland 21046 (Address of principal executive offices)(Zip Code) (410) 312-5400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesý Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§223.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ýNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 2,579,388 common shares outstanding at May 14, 2012 CARROLLTON BANCORP CONTENTS PART I - FINANCIAL INFORMATION PAGE Item 1. Financial Statements: Consolidated Balance Sheets as of March 31, 2012 (unaudited) and December31, 2011 4 Consolidated Statements of Income for the Three Months Ended March 31, 2012 and 2011 (unaudited) 5 Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2012 and 2011 (unaudited) 6 Consolidated Statements of Stockholders’ Equity for the Three Months Ended March 31, 2012 and 2011 (unaudited) 6 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 (unaudited) 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 38 PART II - OTHER INFORMATION 38 Item 1. Legal Proceedings 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Mine Safety Disclosures 38 Item 5. Other Information 38 Item 6. Exhibits 39 PART I ITEM 1. FINANCIAL STATEMENTS CARROLLTON BANCORP CONSOLIDATED BALANCE SHEETS March 31 December31, (unaudited) ASSETS Cash and due from banks $ $ Federal funds sold and other interest-bearing deposits Total cash and equivalents Federal Home Loan Bank stock, at cost Investment securities: Available for sale Held to maturity (fair value of $2,874,377 and $3,024,217) Loans held for sale Loans, less allowance for loan losses of $5,038,876 and $4,858,551 Premises and equipment Accrued interest receivable Bank owned life insurance Deferred income taxes Foreclosed real estate Other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Advances from the Federal Home Loan Bank Accrued interest payable Accrued pension plan Other liabilities STOCKHOLDERS’ EQUITY Preferred stock, par value $1.00 per share (liquidation preference of $1,000 per share) authorized shares; issued and outstanding 9,201 as of March 31, 2012 and December 31, 2011 (discount of $165,497 as of March 31, 2012 and $187,564 as of December 31, 2011) Common stock, par $1.00 per share; authorized 10,000,000 shares; issued and outstanding 2,576,388 as of March 31, 2012 and December 31, 2011 Additional paid-in capital Retained earnings Accumulated other comprehensive income ) ) $ $ See accompanying notes to consolidated financial statements. 4 CARROLLTON BANCORP CONSOLIDATED STATEMENTS OF INCOME Three Months Ended March 31, (unaudited) (unaudited) Interest income: Loans $ $ Investment securities: Taxable Nontaxable Dividends Federal funds sold and other interest-bearing deposits Total interest income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Electronic banking fees Mortgage-banking fees and gains Brokerage commissions Service charges on deposit accounts Other fees and commissions Write down of impaired securities ) ) Security (losses) gains, net ) Total noninterest income Noninterest expenses: Salaries Employee benefits Occupancy Professional services Furniture and equipment Foreclosed real estate losses, write downs and costs Other operating expenses Total noninterest expenses (Loss) Income before income taxes ) Income tax (benefit) expense ) Net (loss) income ) Preferred stock dividends and discount accretion Net (loss) income available to common stockholders $ ) $ Basic net (loss) income per common share $ ) $ Diluted net (loss) income per common share $ ) $ See accompanying notes to consolidated financial statements. 5 CARROLLTON BANCORP CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Three Months Ended March 31, 2012 and 2011 (unaudited) Three months Ended March 31, Net (Loss) Income $ ) $ Other comprehensive income Unrealized gain/(loss) on securities available for sale ) ) Reclassification adjustment for net (gains) losses included in net income ) Income Tax relating to items above ) Other comprehensive income ) Total comprehensive income $ $ See accompanying notes are an integral part of these consolidated financial statements. CARROLLTON BANCORP CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For the Three Months Ended March 31, 2012 and 2011 (unaudited) Accumulated Additional Other Preferred Common Paid-in Retained Comprehensive Stock Stock Capital Earnings Income Balance December31, 2010 $ ) Net income - Changes in unrealized gains (losses) on available for sale securities & paid pension, net of tax - ) Comprehensive income Accretion of discount associated with U.S. Treasury preferred stock - - ) - Issuance of Common Stock under 2007 Equity Plan - Preferred stock dividend accrued - Preferred stock cash dividend - - - ) - Balance March 31, 2011 $ ) Accumulated Additional Other Preferred Common Paid-in Retained Comprehensive Stock Stock Capital Earnings Income Balance December31, 2011 $ ) Net loss - - - ) - Changes in unrealized gains (losses) on available for sale securities & paid pension, net of tax - Comprehensive income Accretion of discount associated with U.S. Treasury preferred stock - - ) - Issuance of Common Stock under 2007 Equity Plan - Preferred stock dividend accrued - - - ) - Preferred stock cash dividend - Balance March 31, 2012 $ ) See accompanying notes to consolidated financial statements. 6 CARROLLTON BANCORP CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2012 and 2011 Three Months Ended March 31, (unaudited) (unaudited) Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided (used) by operating activities: Provision for loan losses Depreciation and amortization Amortization of premiums and discounts ) ) Write down of impaired securities Loss (gain) on sale of securities ) Loans held for sale made, net of principal sold ) Loss (gain) on sale of foreclosed real estate - Loss (gain) on disposal of premises and equipment - Decrease (increase) in: Accrued interest receivable Prepaid income taxes ) Deferred income taxes Cash surrender value of bank owned life insurance ) ) Other assets ) Increase (decrease) in: Accrued interest payable ) ) Deferred loan origination fees ) ) Accrued Pension Plan ) - Other liabilities ) ) Net cash (used) provided by operating activities ) Cash flows from investing activities: Proceeds from maturities of securities available for sale Proceeds from maturities of securities held to maturity Proceeds from sale of equity securities Purchase of securities available for sale - ) Loans made, net of principal collected Purchase of premises and equipment ) ) Proceeds from sale of foreclosed real estate - Partial recovery of costs on foreclosed real estate - Proceeds from sale of premises and equipment - - Net cash provided by investing activities Cash flows from financing activities: Net increase (decrease)in time deposits Net increase (decrease) in other deposits Payments of Federal Home Loan Bank advances ) ) Dividends paid - ) Net cash provided (used) by financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Interest paid on deposits and borrowings $ $ Income taxes paid $ $ Transfer of loan to foreclosed real estate $ $ - See accompanying notes to consolidated financial statements 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Information as of and for the three months ended March 31, 2012 and 2011 is unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying consolidated financial statements for Carrollton Bancorp (“the Company”) have been prepared in accordance with the instructions for Form 10-Q and, therefore, do not include all information and notes necessary for a full presentation of financial condition, results of operations and cash flows in conformity with accounting principles generally accepted in the United States of America. The consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto, included in the Company’s 2011 Annual Report on Form 10-K (“2011 Form 10-K”) filed with the Securities and Exchange Commission (“SEC”). The consolidated financial statements include the accounts of the Company’s subsidiary, Carrollton Bank, Carrollton Bank’s wholly-owned subsidiaries, Carrollton Mortgage Services, Inc. (“CMSI”), Carrollton Financial Services, Inc. (“CFS”), Mulberry Street, LLC (“MSLLC”), 13 Beaver Run LLC (“BRLLC”), Mulberry Street A LLC (“MSALLC”) and Carrollton Bank’s 96.4% owned subsidiary, Carrollton Community Development Corporation (“CCDC”) (collectively, the “Bank”). All significant intercompany balances and transactions have been eliminated. The consolidated financial statements as of March 31, 2012 and for the three months ended March 31, 2012 and 2011 are unaudited but include all adjustments, consisting only of normal recurring adjustments, which the Company considers necessary for a fair presentation of financial position and results of operations for those periods. The results of operations for the three months ended March 31, 2012, are not necessarily indicative of the results that will be achieved for the entire year. Management has evaluated all significant events and transactions that occurred after March 31, 2012 through the date these financial statements were issued for potential recognition or disclosure in these financial statements. Subsequent events On April 8, 2012, the Company, Jefferson Bancorp, Inc. (“Jefferson”) and Financial Service Partners Fund I, LLC (“FSPF”) entered into an Agreement and Plan of Merger (the “Merger Agreement”), which sets forth the terms and conditions upon which Jefferson will merge with and into the Company (the“Merger”).The Company will be the surviving entity.Pursuant to the Merger Agreement, the subsidiary banks of Jefferson and the Company will also merge, with Bay Bank, FSB (the subsidiary bank of Jefferson)being the surviving entity and a wholly-owned subsidiary of the Company. In exchange for 100% of the outstanding shares of Jefferson, the stockholders of Jefferson will receive newly issued shares of the Company’s common stock (“Carrollton Common Stock”) representing approximately 85.92% of the total outstanding shares of Carrollton Common Stock as of the closing of the Merger, assuming the current Company stockholders elect to exchange for cash 50%, in the aggregate, of the current outstanding Carrollton Common Stock.Stockholders of Jefferson will receive 2.2217 shares of Carrollton Common Stock for each share of Jefferson common stock owned at the time of the Merger. Any outstanding options to purchase Jefferson common stock will be converted into options to purchase Carrollton Common Stock at the same exchange ratio described above. At the effective date of the Merger, stockholders of Carrollton may elect to retain their shares of Carrollton Common Stock or to receive $6.20 in cash per share, subject to proration in the event the aggregate cash elections exceed 50% of the shares of Carrollton Common Stock outstanding as of the closing of the Merger. In no event will cash be paid for more than 50% of the total number of shares of Carrollton Common Stock outstanding as of the closing. Outstanding options to purchase Carrollton Common Stock will remain outstanding. The completion of the Merger is subject to various closing conditions, including obtaining the approval of the Company’s stockholders and receiving certain regulatory approvals. Reclassifications Certain items in prior financial statements have been reclassified to conform to the current presentation. 8 NOTE 2 – NET INCOME PER COMMON SHARE The calculation of net income per common share is as follows: Three Months Ended March 31, Basic: Net (loss) income $ ) $ Net (loss) income available to common stockholders ) Average common shares outstanding Basic net (loss) income per common share $ ) $ Diluted: Net (loss) income $ ) $ Net (loss) income available to common stockholders ) Average common shares outstanding Stock option adjustment - - Average common shares outstanding - diluted Diluted net (loss) income per common share $ ) $ NOTE 3 – INVESTMENT SECURITIES Investment securities are summarized as follows: Amortized Unrealized Unrealized Fair cost gains losses value March 31, 2012 Available for sale U.S. government agency $ $ $
